Case 1:20-cv-00700-GPG Document 5 Filed 03/25/20 USDC Colorado Page 1 of 14
                                  FILED
                       UNITED STATES DISTRICT COURT
                            DENVER, COLORADO
                               3/25/2020
                         JEFFREY P. COLWELL, CLERK
Case 1:20-cv-00700-GPG Document 5 Filed 03/25/20 USDC Colorado Page 2 of 14
Case 1:20-cv-00700-GPG Document 5 Filed 03/25/20 USDC Colorado Page 3 of 14
Case 1:20-cv-00700-GPG Document 5 Filed 03/25/20 USDC Colorado Page 4 of 14
Case 1:20-cv-00700-GPG Document 5 Filed 03/25/20 USDC Colorado Page 5 of 14
Case 1:20-cv-00700-GPG Document 5 Filed 03/25/20 USDC Colorado Page 6 of 14
Case 1:20-cv-00700-GPG Document 5 Filed 03/25/20 USDC Colorado Page 7 of 14
Case 1:20-cv-00700-GPG Document 5 Filed 03/25/20 USDC Colorado Page 8 of 14
Case 1:20-cv-00700-GPG Document 5 Filed 03/25/20 USDC Colorado Page 9 of 14
Case 1:20-cv-00700-GPG Document 5 Filed 03/25/20 USDC Colorado Page 10 of 14
Case 1:20-cv-00700-GPG Document 5 Filed 03/25/20 USDC Colorado Page 11 of 14
Case 1:20-cv-00700-GPG Document 5 Filed 03/25/20 USDC Colorado Page 12 of 14
Case 1:20-cv-00700-GPG Document 5 Filed 03/25/20 USDC Colorado Page 13 of 14
Case 1:20-cv-00700-GPG Document 5 Filed 03/25/20 USDC Colorado Page 14 of 14
